EXHIBIT 10.19.1
EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 25, 2020 by and among 2U, Inc., a Delaware corporation (the
“Borrower”), each of the Guarantors (as defined in the Credit Agreement, defined
below) party hereto, the Lenders (as defined in the Credit Agreement) party
hereto, and Owl Rock Capital Corporation, as the Administrative Agent (as
defined in the Credit Agreement).


W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the Administrative Agent and Owl Rock
Capital Corporation, as the Collateral Agent, are parties to that certain Credit
Agreement dated as of May 22, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time (including pursuant to this
Amendment), the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to make certain amendments to the Credit Agreement as set forth
herein, subject to the terms and conditions set forth herein and in the Credit
Agreement; and
WHEREAS, the Administrative Agent and the Lenders party hereto (constituting
Required Lenders) are willing to provide the requested amendments, subject to
the terms and conditions set forth herein and in the Credit Agreement.  
NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement (after giving
effect to this Amendment).


2.    Amendments to Credit Agreement. In reliance upon the representations and
warranties set forth in Section 4 below and upon satisfaction or waiver of the
conditions to effectiveness set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:
(a)The following defined terms shall be added to Section 1.01 of the Credit
Agreement in their appropriate alphabetical order:
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, among the Borrower, the Guarantors
party thereto, the Lenders party thereto and the Administrative Agent.
“First Amendment Effective Date” means February 25, 2020.







--------------------------------------------------------------------------------




“First Amendment Fee Letter” means that certain First Amendment Fee Letter,
dated as of the First Amendment Effective Date, by and between the Borrower and
the Administrative Agent.
(b)The definition of “Applicable Margin” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“Applicable Margin” shall mean (i) at all times prior to the First Amendment
Effective Date, 4.75% per annum for ABR Loans and 5.75% per annum for Eurodollar
Loans and (ii) on and after the First Amendment Effective Date, 5.75% per annum
for ABR Loans and 6.75% per annum for Eurodollar Loans. Notwithstanding the
foregoing, the Applicable Margin in respect of any Extended Loan shall be the
applicable percentages per annum set forth in the relevant Extension Amendment.
(c)The definition of “Applicable Prepayment Premium” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Applicable Prepayment Premium” means the principal amount of such prepayment
multiplied by (I) two percent (2.0%), with respect to prepayments made on or
after the Closing Date but prior to the first anniversary of the First Amendment
Effective Date, (II) one percent (1.0%) with respect to prepayments made on or
after the first anniversary of the First Amendment Effective Date but prior to
the second anniversary of the First Amendment Effective Date and (III)
thereafter zero percent (0.0%); provided that, following an acceleration
occurring prior to the second anniversary of the First Amendment Effective Date,
the principal amount that was accelerated shall be deemed prepaid for purposes
of the calculation of the Applicable Prepayment Premium.
(d)The definitions of “Consolidated Revenues” and “Unrestricted Subsidiary” in
Section 1.01 of the Credit Agreement, Sections 1.04, 1.06, 5.01(e), 6.08(a)(ii)
and 8.03(a) of the Credit Agreement and Exhibit C of the Credit Agreement are
hereby amended to replace each reference therein to “LTM Short Course Revenue”
with “LTM Alternative Credential Revenue.”
(e)The definition of “Fee Letters” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“Fee Letters” shall mean the Closing Date Fee Letter, the Arrangement Fee Letter
and the First Amendment Fee Letter.
(f)The definition of “LTM Short Course Revenue” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“LTM Alternative Credential Revenue” shall mean, as of any date of determination
the revenues of the Borrower and its Restricted Subsidiaries accounted for (or
to be accounted for) within the “Alternative Credential Segment” (as such
segment may


2







--------------------------------------------------------------------------------




be renamed from time to time) identified within the Borrower’s financial
statements for the four quarters most recently ended for which financial
statements have been delivered to the Administrative Agent and the Lenders, as
adjusted to exclude the impact of purchase accounting (calculated in each case
on a basis consistent with financial statements delivered to the Administrative
Agent prior to the date of the Commitment Letter).
(g)The definition of “Minimum LQA University Segment Revenue” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Minimum LQA University Segment Revenue” shall mean the amount set forth in the
schedule provided by the Borrower to the Administrative Agent on May 22, 2019
(but prior to the closing of this Agreement) for such Test Period after applying
a 20% cushion thereto; provided that, for purposes of calculating the Minimum
LQA University Segment Revenue as of the last day of and for any Test Period
ending June 30, 2020, September 30, 2020 or December 31, 2020, the Minimum LQA
University Segment Revenue for any such Test Period shall be deemed to equal the
amounts set forth in the final schedule exchanged between the Borrower and the
Administrative Agent on January 31, 2020.
(h)The definition of “Minimum LTM Short Course Revenue” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Minimum LTM Alternative Credential Revenue” shall mean the amount set forth in
the schedule provided by the Borrower to the Administrative Agent on May 22,
2019 (but prior to the closing of this Agreement) for such Test Period after
applying a 30% cushion thereto; provided that, for purposes of calculating the
Minimum LTM Alternative Credential Revenue as of the last day of and for any
Test Period ending June 30, 2020, September 30, 2020 or December 31, 2020, the
Minimum LTM Alternative Credential Revenue for any such Test Period shall be
deemed to equal the amounts set forth in the final schedule exchanged between
the Borrower and the Administrative Agent on January 31, 2020.
(i)Section 2.10(k)(i) of the Credit Agreement is hereby amended by amending and
restating the first, third and fourth sentences of such Section each in its
entirety to read as follows, respectively:
“All (i) optional prepayments of the Loans pursuant to Section 2.10(a) and (ii)
all mandatory prepayments and repayments of the Loans pursuant to Sections
2.10(c), (d) or (e) or (iii) otherwise following any acceleration of the
Obligations, in each case, made or required to be made prior to the second
anniversary of the First Amendment Effective Date (whether before or after an
Event of Default, an acceleration of the Obligations or the commencement of any
bankruptcy or insolvency proceeding), shall be subject to a premium (to be paid
to the Administrative Agent for the benefit of the Lenders as liquidated damages
and


3







--------------------------------------------------------------------------------




compensation for the costs of being prepared to make funds available hereunder
with respect to the Loans) equal to the Applicable Prepayment Premium.”


“On or after the second anniversary of the First Amendment Effective Date, no
premiums shall be payable pursuant to this Section 2.10(k) in connection with
any prepayments of the Loan.”


“The Applicable Prepayment Premium shall be fully earned and payable with
respect to the full outstanding principal amount of the Loans at the time of any
acceleration or commencement of any bankruptcy or insolvency proceeding or
termination prior to the second anniversary of the First Amendment Effective
Date.”


(j)Section 2.10(k)(ii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(ii)    Notwithstanding anything else set forth in this Agreement, on or after
the Closing Date but prior to the first anniversary of the First Amendment
Effective Date, the Borrower may repay up to 100% of the Loans (including any
Credit Agreement Refinancing Indebtedness) at a price of 101% with proceeds from
the sale of equity securities, equitylinked securities and/or derivative
securities settled in or convertible into equity securities, including unsecured
convertible notes (and one percent of such amount (1.00%) shall also constitute
“Applicable Prepayment Premium”) for purposes of clause (iii) below.”


(k)Section 6.08(a)(ii) of the Credit Agreement and Exhibit C of the Credit
Agreement are hereby further amended to replace the references therein to
“Minimum LTM Short Course Revenue” with “Minimum LTM Alternative Credential
Revenue.”


(l)Exhibit C of the Credit Agreement is hereby further amended to replace the
reference therein to “Short Course Segment” with “Alternative Credential
Segment.”


3.    Conditions. This Amendment will become effective on the date (the “First
Amendment Effective Date”) on which each of the following conditions have been
satisfied (or waived) in accordance with the terms therein:
(a)    Amendment. The execution and delivery of this Amendment by each Credit
Party, the Administrative Agent and the Required Lenders;
(b)    No Default. No Default or Event of Default exists as of the date hereof;
(c)    Representations and Warranties. The representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the First Amendment Effective Date
(or, in the case of any representation or warranty that is, by its terms
qualified by materiality, in all respects), except to the extent that any such
representation or warranty relates to a specific earlier date in which case such
representation


4







--------------------------------------------------------------------------------




or warranty shall be true and correct in all material respects as of such
earlier date (or, in the case of any representation or warranty that is, by its
terms qualified by materiality, in all respects);
(d)    Secretary’s Certificate. The Administrative Agent shall have received a
certificate executed by the secretary (or equivalent officer) of Borrower,
certifying, among other things:
(i)    that attached to such certificate are true and complete copies of (1) the
Organizational Documents of such Person, (2) the resolutions then in full force
and effect adopted by the board of directors (or comparable body) of such Person
authorizing the execution, delivery and performance by such Person of the
Amendment and each of the transactions contemplated hereby, and (3) a
certificate of good standing from the Secretary of State of Delaware; and
(ii)    the name(s) of the Responsible Officers of such Person authorized to
execute Loan Documents, together with an incumbency sample of the true
signatures of such Responsible Officers;
(e)    Officer’s Certificate. The execution and delivery of a certificate of a
Responsible Officer of the Borrower, certifying that the conditions listed in
the above clauses (b) and (c) have been satisfied as of the First Amendment
Effective Date;
(f)    Payment of Fees. The Borrower shall have paid all fees or other amounts
due and payable under the Loan Documents to the Administrative Agent and the
Lenders on or prior to the First Amendment Effective Date (to the extent
invoiced at least one Business Day prior to the First Amendment Effective Date);
and
(g)    Amendment Fee. The Borrower shall have paid to the Administrative Agent
all fees due and payable under the First Amendment Fee Letter.


4.    Representations and Warranties. Each Credit Party hereby represents and
warrants as of the First Amendment Effective Date to Administrative Agent and
each Lender as follows:
(a)    each Credit Party is duly organized, validly existing and (to the extent
relevant) in good standing under the laws of the jurisdiction of its
incorporation or organization;
(b)    the execution, delivery and performance by the Credit Parties of this
Amendment are within its powers and have been duly authorized by all necessary
action (and will not violate, or require any consent not obtained under, such
Organizational Documents);
(c)    the execution, delivery and performance by the Credit Parties of this
Amendment (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect and (ii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which would not reasonably be expected to result in a Material Adverse
Effect


5







--------------------------------------------------------------------------------




and (b) will not violate any Requirements of Law except, individually or in the
aggregate, where it would not reasonably be expected to result in a Material
Adverse Effect; and
(d)    this Amendment constitutes a valid and binding obligation of each Credit
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


6







--------------------------------------------------------------------------------




5.    Loan Documents in Full Force and Effect. The Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed in all respects, and each Credit Party hereby reaffirms
the Obligations (and, to the extent it is a Guarantor, its Guarantee of the
Guaranteed Obligations) and any and all guarantees, security interests and Liens
it has granted (or made) to secure the Secured Obligations. Each such
Obligation, guarantee, security interest and Lien is reaffirmed and shall remain
and continue in full force and effect in accordance with its terms
notwithstanding this Amendment and shall include and extend to any new
obligations assumed by any Credit Party under this Amendment or otherwise under
the Loan Documents. The validity and enforceability of the appointment of the
Collateral Agent as proxy and or attorney-in-fact under the Loan Documents is
ratified and reaffirmed as of the date hereof, and to the extent expressly
contemplated by the Loan Documents and subject to the limitations set forth
therein, each Credit Party reappoints the Collateral Agent as its proxy and
attorney-in-fact in accordance with the terms of the Loan Documents, as
applicable, which appointment is IRREVOCABLE and coupled with an interest until
the Secured Obligations have been Paid in Full, for the purpose of carrying out
the provisions of the Loan Documents, as applicable. Except as expressly set
forth herein, this Amendment shall not be deemed to be an amendment to,
modification of or consent to the departure from any provisions of the Credit
Agreement or any other Loan Document or any right, power or remedy of
Administrative Agent, the Collateral Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other Loan Document, or
any other document, instrument and/or agreement executed or delivered in
connection therewith or of any Event of Default under any of the foregoing, in
each case, whether arising before or after the date hereof or as a result of
performance hereunder or thereunder. All references to the Credit Agreement
shall be deemed to mean the Credit Agreement as modified hereby. This Amendment
shall not constitute a novation or satisfaction and accord of the Credit
Agreement and the other Loan Documents. The parties hereto agree to be bound by
the terms and conditions of the Credit Agreement and the Loan Documents as
modified by this Amendment, as though such terms and conditions were set forth
herein. Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as modified by this Amendment, and each reference herein or
in any other Loan Document to the “Credit Agreement” shall mean and be a
reference to the Credit Agreement as modified by this Amendment.
6.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopier or other electronic transmission (PDF or TIFF format)
shall be effective as delivery of a manually executed counterpart of this
Amendment.
7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each Credit Party and its successors and permitted assigns and
Administrative Agent and Lenders and their successors and permitted assigns.    
8.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK,


7







--------------------------------------------------------------------------------




WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.
9.    Incorporation by Reference. The terms and provisions of 10.03 (“Expenses;
Indemnity; Damages; Waiver”), 10.07 (“Severability”), 10.09(b)-(d)
(“JURISDICTION; CONSENT TO SERVICE OF PROCESS”); and 10.10 (“WAIVER OF JURY
TRIAL”) of the Credit Agreement are hereby incorporated herein by reference,
mutatis mutandis, with the same force and effect as if fully set forth herein,
and the parties hereto agree to such terms.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]







IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.




BORROWER:


2U, INC.




By:     /s/ Paul S. Lalljie        
Name:    Paul S. Lalljie
Title:    Chief Financial Officer
    


    


    





2U GETSMARTER, LLC
2U GETSMARTER (US), LLC
2U NYC, LLC
2U KEIH HOLDCO, LLC




By: /s/ Matthew Norden            
Name:    Matthew Norden
Title:    Secretary
    
CRITIQUEIT, INC.




By: /s/ Mark Chernis            
Name:    Mark Chernis
Title:    President
    

2U HARKINS ROAD LLC
2U HK LLC


By: 2U, Inc., as sole member




By: /s/ Paul S. Lalljie            
Name:    Paul S. Lalljie
Title:    Chief Financial Officer


TESI MERGER SUB, INC.
TRILOGY EDUCATION SERVICES, LLC
TES, INC.
TES, LLC






By: /s/ Matthew Norden            
Name:    Matthew Norden
Title:    Vice President and Treasurer





ADMINISTRATIVE AGENT AND LENDER:
OWL ROCK CAPITAL CORPORATION




By: /s/ Alexis Maged   
Name: Alexis Maged
Title: Authorized Signatory


LENDERS:
OWL ROCK CAPITAL CORPORATION II




By: /s/ Alexis Maged      
Name: Alexis Maged
Title: Authorized Signatory



 
 
ORCC II FINANCING LLC




By: /s/ Alexis Maged   
Name: Alexis Maged
Title: Authorized Signatory




 
 
OWL ROCK TECHNOLOGY FINANCE CORP.


By: /s/ Alexis Maged   
Name: Alexis Maged
Title: Authorized Signatory
 
 








 
 
FLF FUNDING I LLC




By: /s/ Alexis Maged   
Name: Alexis Maged
Title: Authorized Signatory






 
 
FLF FUNDING II LLC




By: /s/ Alexis Maged   
Name: Alexis Maged
Title: Authorized Signatory


 
 
PARLIAMENT FUNDING I, LLC


By: OWL ROCK FIRST LIEN GP, LLC
its general partner


By: Owl Rock Capital Advisors LLC
its Sole Member




By: /s/ Alexis Maged   
Name: Alexis Maged
Title: Authorized Signatory









8





